DETAILED ACTION
This Office action is in response to amendments received 28 June 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
In light of the cancellation of claim 18, 21, and 32, the original drawings received 6 March 2021 are now accepted.

Response to Arguments
Applicant’s arguments, see page 9 of the Remarks, filed 28 June 2022, with respect to the enablement requirement for “reversible couplings” have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejections of claims 16, 19, 22, and 31 have been withdrawn. 

Allowable Subject Matter
Claims 13-14, 16, 19, 22-29, 31, and 33-39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 33, the combination including the substantially rectangular path of the flow of exhaust gases flowing in the ATS module having a first leg through the DOC, a second leg through a portion of the SCR, and a substantially 90-degree turn at the urea mixer from the first leg to the second leg in the invention as claimed is neither disclosed nor rendered obvious by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUDREY B. WALTER/Primary Examiner, Art Unit 3746